UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD TYRONE MCMILLAN,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge.   (7:08-cr-00031-JCT-RSB-3; 7:11-cv-80305-JCT-
RSB)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Tyrone McMillan, Appellant Pro Se. Craig Jon Jacobsen,
I, Assistant United States Attorney, Joseph W. H. Mott, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard Tyrone McMillan seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The   order     is    not      appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard          by     demonstrating          that

reasonable       jurists     would    find      that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies      relief      on   procedural        grounds,        the       prisoner      must

demonstrate      both    that   the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record        and    conclude     that

McMillan has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral     argument        because    the        facts     and     legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3